Citation Nr: 0022515	
Decision Date: 08/25/00    Archive Date: 09/01/00

DOCKET NO.  97-26 954A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an evaluation in excess of 70 percent for 
post-traumatic stress disorder.

2.  Entitlement to a total disability rating based upon 
individual unemployability due to service-connected 
disability.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel



INTRODUCTION

The veteran served on active duty from January 1967 to April 
1972.


FINDINGS OF FACT

1.  The veteran's service-connected post-traumatic stress 
disorder is not currently productive of more than severe 
social and industrial impairment, or deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as:  suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); or an inability to establish 
and maintain effective relationships.

2.  The veteran's service-connected disabilities are, at 
present, insufficient to preclude substantially gainful 
employment.


CONCLUSIONS OF LAW

1.  An evaluation in excess of 70 percent for service-
connected post-traumatic stress disorder is not warranted.  
38 U.S.C.A. § 1155 (West 1991 & Supp. 1999); 38 C.F.R. 
Part 4, Code 9411 (1999).

2.  The veteran's service-connected disabilities do not 
render him unemployable.  38 U.S.C.A. § 1155 (West 1991 & 
Supp. 1999); 38 C.F.R. §§ 3.340, 3.341, 4.16 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Department of Veterans Affairs (VA) outpatient treatment 
records covering the period from March 1994 to March 1995 
show treatment during that time for the veteran's psychiatric 
symptomatology.

In March 1995, a VA psychiatric examination was accomplished.  
At the time of examination, the veteran complained of 
intrusive thoughts which came "intermittently, and in 
spurts."  According to the veteran, he had never held a job 
for more than a year.  Reportedly, when first discharged, he 
worked as a dental technician, and, for a time, owned his own 
dental lab.  While the veteran did not currently own his own 
lab, he was working in a dental lab.

On mental status examination, the veteran's speech was fluent 
and logically constructed.  His mood was somewhat anxious and 
tense, though with no evidence of any psychotic thinking, or 
of suicidal or homicidal ideation.  The veteran was alert and 
well oriented, and could perform mental arithmetic, proverb 
abstraction, and judgment testing "well."  At the time of 
evaluation, the veteran's insight was described as fair.  The 
pertinent diagnosis was post-traumatic stress disorder, with 
a Global Assessment of Functioning score of 55.

VA outpatient treatment records covering the period from 
April 1995 to September 1996 show continued treatment during 
that time for the veteran's psychiatric problems.

In a rating decision of October 1996, the Regional Office 
(RO) granted service connection (and a 10 percent evaluation) 
for post-traumatic stress disorder.

VA outpatient treatment records covering the period from 
December 1996 to June 1997 showed treatment during that time 
for the veteran's psychiatric symptomatology.

In June 1997, an additional VA psychiatric examination was 
undertaken.  At the time of evaluation, the veteran stated 
that he continued to receive outpatient treatment and 
psychotropic medication, and that, while this helped to 
decrease the worst of his anger, he was still "quite 
irritable and impatient."  The veteran stated that, since the 
time of his last examination, there had been "major changes" 
in his work situation.  Reportedly, he had been "laid off" by 
his employer, but got another job as a dental lab technician, 
from which he was then fired due to some "worry" by his 
employer that the veteran was planning to set up a competing 
dental lab.  The veteran at that time was, in fact, 
considering opening his own lab, and, since that time, had 
done so.  According to the veteran, he typically went through 
"cycles of despair," at which time he lost all motivation.  
When further questioned, the veteran commented that he tried 
to "keep busy" in order to avoid thoughts of the Vietnam war.

On mental status examination, the veteran's speech was 
fluent, and logically constructed.  His mood was mildly 
anxious, and a bit perturbed.  At times, the veteran was 
reportedly "quizzical" about his own process.  There was no 
evidence of any psychotic thinking, or of either suicidal or 
homicidal ideation.  The veteran was alert and well oriented, 
and able to perform the abstraction of proverbs "well."  On 
judgment testing, the veteran commented that, depending on 
his mood, he might or might not engage in more socially 
appropriate responses to a hypothetical situation of seeing a 
young child playing alone in a dangerous situation.  At the 
time of evaluation, the veteran's recall memory was 3 out of 
4 items spontaneously recalled, and 4 out of 4 items with a 
clue.  Insight was described as good.  The pertinent 
diagnosis was post-traumatic stress disorder, with a Global 
Assessment of Functioning score of 60.

VA outpatient treatment records covering the period from 
August 1997 to March 1998 show treatment during that time for 
the veteran's post-traumatic stress disorder.  In late 
November 1997, the veteran was described as exhibiting a 
"most classic presentation of a compulsive character 
disorder," with restriction in affect, stubbornness, a focus 
on minutiae, and difficulty in engaging in therapy.  
Reportedly, the veteran analyzed everything externally, 
changed topics, and ignored queries on internal states.  The 
veteran denied actual obsessive-compulsive disorder ritual 
behavior, for example, hand washing or rechecking, but did 
note problems with frequent anger and frustration, difficulty 
in falling asleep, and severe procrastination.  The clinical 
impression was post-traumatic stress disorder, by history, 
improved on medication; and obsessive-compulsive personality 
disorder.

In late March 1998, the veteran was seen for complaints of a 
"persistent, comfortable lack of initiative in his business."  
Reportedly, the veteran was initially diagnosed as exhibiting 
partial post-traumatic stress disorder, but currently had 
"almost no symptoms thereof."  The pertinent diagnoses noted 
were partial post-traumatic stress disorder; and compulsive 
personality disorder.

On VA psychiatric examination in March 1998, it was noted 
that the veteran's claims file had been provided, and was 
reviewed.  According to the veteran, he was experiencing 
difficulty in keeping jobs, even though he was "good at what 
he did."  Reportedly, the veteran had taken out a mortgage on 
his home in order to build a home dental lab, but this was 
"not going very well."  The veteran stated that he often 
found himself distracted, or didn't apply himself.  
Reportedly, the veteran could sleep only after some form of 
extreme physical exertion, and, even then, only "maybe 2 to 
4 hours in 24 hours."  The veteran commented that he 
experienced nightmares less often than he used to, but that 
intrusive, unwanted thoughts regarding his time in the Navy 
came "virtually daily."  According to the veteran, he was 
very watchful, vigilant, extremely irritable, and short-
tempered, which partially explained why he often withdrew to 
his workshop "in order to avoid things."  The veteran stated 
that his moods were "quickly irritable," and that his 
concentration ability "seemed lower."  According to the 
veteran, he would often "sit and cogitate" about things, but 
rarely got much done.

On mental status examination, the veteran's speech was slow 
and monotonic in quality, though fluent, and logically 
constructed.  His mood was rather doubtful and a bit self-
deprecating, as well as moderately anxious.  At the time of 
evaluation, there was no evidence of psychotic thinking, or 
of suicidal or homicidal ideation.  The veteran exhibited no 
panic, phobic, or obsessive thinking, and was both alert and 
well oriented.  During the course of the examination, the 
veteran experienced some difficulty in concentrating on 
mental arithmetic, though he abstracted proverbs and handled 
judgment testing "well."  In the opinion of the examiner, the 
veteran's insight was good."  The pertinent diagnosis was 
post-traumatic stress disorder, with a Global Assessment of 
Functioning Score of 52.

VA outpatient treatment records covering the period from June 
to November 1998 show treatment during that time for the 
veteran's psychiatric symptomatology.  During the course of 
outpatient treatment in late June 1998, it was noted that the 
veteran worked as a self-employed dental technician, and that 
he ran and operated his own dental laboratory.  Reportedly, 
the veteran also worked in an auto repair shop.  The 
pertinent diagnosis was post-traumatic stress disorder - 
compulsive personality disorder.

In November 1998, it was noted that the veteran had been seen 
in the outpatient clinic for over a year, and that he was 
receiving medication.  The veteran's complaints consisted of 
a persistent comfortable lack of initiative in his business, 
and an "embrace" of various distractions.  Reportedly, though 
the veteran was initially diagnosed with partial post-
traumatic stress disorder, he currently exhibited "almost no 
symptoms thereof."  The pertinent diagnoses were partial 
post-traumatic stress disorder; and compulsive personality 
disorder.

In February 1999, an additional VA psychiatric examination 
was accomplished.  At the time of examination, it was noted 
that the veteran's claims file had been reviewed prior to the 
evaluation.  Reportedly, his chief complaint consisted of 
never having held a job for more than a year.  Based on a 
history of the veteran's illness, it was noted that he met 
"all criteria for a diagnosis of post-traumatic stress 
disorder."  The veteran described his mood as generally 
depressed and angry since approximately 1978.  According to 
the veteran, his appetite was good, but he was "positive" for 
both primary and secondary sleep disturbance, poor energy, 
and a low libido.  The veteran described a relatively poor 
work history, with his longest job in recent years lasting a 
maximum of one year.  He described frequent confrontations 
with his bosses and colleagues regarding "doing things 
correctly," and saw himself as somewhat pressured to make 
sure that "everything was done right."  According to the 
veteran, he had recently had various part-time and short-
lived jobs working as a mechanic and a detailer for race and 
show cars.  Currently, he worked about 1 to 2 days per week 
in his own laboratory.  According to the veteran, his last 
formal employment was "for approximately three months" in 
1996.

On mental status examination, the veteran was open, 
cooperative, and fully oriented.  Though occasionally 
tearful, he exhibited no atypical motor movements.  At the 
time of evaluation, the veteran's speech was logical and 
coherent, but frequently halting and pressured.  According to 
the examiner, the veteran was somewhat controlling in his 
insistence on reporting a fair amount of irrelevant and 
circumstantial, but distressing material.  His abstract 
reasoning was initially somewhat idiosyncratic, though 
additional questioning and direction revealed his thought 
processes to be essentially within normal limits.  The 
veteran's long- and short-term memory, fund of general 
information, and concentration were described as good.  The 
veteran gave a history of suicidal ideation, but denied both 
intent or any current plan.  At the time of evaluation, the 
veteran was "negative" for paranoia.  The pertinent diagnosis 
was post-traumatic stress disorder, with a Global Assessment 
of Functioning Score of 40.  In the opinion of the examiner, 
the veteran was "significantly disabled" as a result of his 
combat-related post-traumatic stress disorder.  He appeared 
to suffer from frequent graphic intrusive symptomatology, as 
well as sleep disturbance, chronic irritability, and 
depression, all secondary to his combat trauma.  In the 
opinion of the examiner, the veteran tended to be "avoidant" 
in his coping style, and had consistently demonstrated a 
history of self-defeating behaviors.  Additionally noted was 
that the veteran's overall level of functioning appeared to 
have been gradually deteriorating since his last review.

In a VA Social Survey conducted in March 1999 in conjunction 
with the veteran's psychiatric examination, it was noted that 
the veteran responded to questions "with very long answers."  
When told that the interview would focus on his educational 
and employment history, the veteran took that statement very 
literally, and related his work history to the examiner "in 
excruciating detail."  Noted at the time of examination was 
that the veteran spoke without much emotional affect, and 
that he resisted the efforts of the examiner to probe for 
current symptoms of post-traumatic stress disorder in his 
everyday life.  Following completion of the Social Survey, it 
was noted that, though the veteran talked for over 
1 1/2 hours, it was not felt that he had given much 
information regarding his post-traumatic stress disorder 
symptomatology.  There was little emotion in his 
presentation, and he was quite controlling regarding telling 
all the details of his jobs.  In reviewing the veteran's 
progress notes from a local clinic, a similar picture was 
presented, with the veteran focusing "on the details," and 
not discussing his feelings or inner life.  The veteran's 
work history was dysfunctional, though post-traumatic stress 
disorder did not seem to be the only reason for that.  
Whatever the cause, the veteran's inability to sustain a 
regular paying job had been a "longstanding" problem, which 
showed no sign of changing.

In a VA Application for Increased Compensation Based on 
Unemployability dated in May 1999, the veteran stated that he 
was currently self-employed in a dental lab, earning 
approximately $1,200 (gross) per month.  Further noted was 
that the veteran had previously worked as a waxer, a 
waxer/finisher, and a welder.  According to the veteran, he 
had completed high school, and had further occupational 
experience as a paint and body man, and a fabrication 
mechanic.

On VA psychiatric examination in early October 1999, it was 
noted that the veteran had been initially examined in March 
1995, at which time he received a diagnosis of post-traumatic 
stress disorder, with a Global Assessment of Functioning 
Score of 55.  Reportedly, the veteran had recently been 
"thoroughly evaluated" at a VA outpatient clinic, where he 
had received a second diagnosis of severe obsessive-
compulsive personality disorder.  Further noted was that, in 
all of the veteran's compensation and pension examinations, 
he was consistent in reporting his work history.  Apparently, 
in early March 1999, the veteran underwent a VA Social 
Survey, which was consistent with the other work histories in 
the claims folder.  The conclusion of the examining social 
worker was that the veteran was definitely occupational 
impaired, though it did not appear to be secondary to 
symptoms of post-traumatic stress disorder.

Regarding the veteran's psychiatric history, he described 
very few symptoms of post-traumatic stress disorder.  The 
major symptom which the veteran described which was 
compatible with post-traumatic stress disorder consisted of 
vivid memories or images of traumatic events which occurred 
while he was in the Navy.  These symptoms were not the 
reasons the veteran gave for losing jobs, or having 
difficulty in finding work.  At the time of evaluation, the 
veteran did not report any other symptoms related to post-
traumatic stress disorder which would account for his poor 
work history.

Regarding the veteran's psychiatric history, it was noted 
that he (the veteran) had been thoroughly evaluated at a VA 
outpatient clinic, and that, based on that evaluation, the 
veteran received a diagnosis of severe obsessive-compulsive 
personality disorder.  During the assessment in early October 
1999, the symptoms reported by the veteran were consistent 
with the diagnosis of obsessive-compulsive personality 
disorder.  The veteran's history demonstrated a pervasive 
pattern of preoccupation with orderliness, control, and 
perfectionism, with his perfectionism interfering with the 
completion of tasks.  Reportedly, the veteran experienced 
difficulty in his work relationships, in particular, in 
working for other people "unless they were doing work his 
way."  When questioned as to what "got in the way of his 
being productive," the veteran gave an example which 
characterized his obsessive-compulsive personality style.  In 
essence, the veteran stated that his getting involved in one 
task sometimes led to becoming involved in other tasks, with 
the result that he got "very little" done.

On mental status examination, the veteran's speech was of a 
normal rate and rhythm, but precise and deliberate.  His 
behavior was appropriate to the situation, and his thought 
processes were very "detail oriented."  When asked a 
question, the veteran took an excessive amount of time to 
give the answer, an answer which was filled with detail not 
relevant to the question.  This occurred over and over again 
during the course of the interview, which, as it turned out, 
was difficult to end, because there was just "one more 
thing."  The veteran described his job losses in excessive 
detail.  None of these losses were related to his stated 
symptoms of post-traumatic stress disorder.  At the time of 
evaluation, there was no evidence of either hallucinations or 
delusions.  The veteran did describe images which would come 
up on a daily basis regarding his experiences during the 
military, but he gave no evidence of any persistent avoidance 
of stimuli associated with his traumatic experiences.  Nor 
did the veteran exhibit any evidence of increased arousal.  
The veteran's mood appeared to be mildly perturbed, and he 
stated that he was usually depressed, though not at the 
current time.  The veteran commented that he believed he had 
been depressed for years, but that this depression "went up 
and down."  The veteran additionally described himself as 
having a "very low energy level" coupled with a "lack of 
motivation."  Reportedly, these "mildly down" cycles were 
interspersed with occasional "bursts" during which the 
veteran was more productive.  According to the veteran, his 
mood had never been hypomanic or manic.  The veteran's affect 
was constricted, and he demonstrated very little affective 
connection, yielding the impression that the veteran's 
affective life was overshadowed by his obsessive-compulsive 
personality.  At the time of evaluation, there was no 
evidence of either suicidal or homicidal ideation.  Further 
noted was that the veteran had relatively little insight into 
the nature of his personality style, and that his judgment 
regarding his condition was impaired.  The pertinent 
diagnoses noted were partial post-traumatic stress disorder, 
by history; and severe obsessive-compulsive personality 
disorder.

In the opinion of the examiner, the veteran was "definitely 
significantly impaired," and "totally unemployable at the 
present time."  Most of the difficulties in the veteran's 
employment history, however, could be related to his severe 
obsessive-compulsive personality disorder.  Noted at the time 
of examination was that it was "difficult" to determine 
whether the veteran's post-traumatic stress disorder was in 
some way related to his obsessive-compulsive personality.  
However, there was evidence in the literature that there 
might be an association between obsessive-compulsive 
personality disorders and mood and anxiety disorders.  In 
summary, it was the professional opinion of the examiner 
that, while the veteran was unable to be employed due to his 
psychiatric disorders, there was little evidence in the 
record or in the interview to connect his symptoms of post-
traumatic stress disorder directly with his inability to 
work.  However, this evidence might be overshadowed by the 
severity of his obsessive-compulsive personality disorder.

Analysis

Disability evaluations, in general, are intended to 
compensate for the average impairment of earning capacity 
resulting from a service-connected disability.  They are 
primarily determined by comparing objective clinical findings 
with the criteria set forth in the rating schedule.  
38 U.S.C.A. § 1155 (West 1991 & Supp. 1999); 38 C.F.R. 
Part 4, (1999).

In evaluating the severity of a particular disability, it is 
essential to consider its history.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1, 4.2 (1999).  
However, where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Though a rating specialist is directed to review the recorded 
history of a disability in order to make a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over current findings.  Francisco v. Brown, 
7 Vet. App. 55 (1994).

The Board notes that, effective November 7, 1996, the 
schedular criteria for the evaluation of service-connected 
mental disorders underwent complete revision.  Where a law or 
regulation changes after a claim has been filed or reopened, 
but before the administrative or judicial appeals process has 
been concluded, the version of the law or regulation most 
favorable to the appellant must apply unless Congress or the 
Secretary provides otherwise.  Marcoux v. Brown, 
10 Vet. App. 30 (1996); Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  As there is no indication that the Secretary has 
precluded application of either the "old" or "amended" 
version of the pertinent regulations, due process 
considerations dictate that the veteran's claim for an 
increased evaluation for service-connected post-traumatic 
stress disorder be evaluated under the pertinent regulations 
effective both before and after the November 7, 1996 changes 
to the rating schedule.  Bernard v. Brown, 4 Vet. App. 384 
(1995); see also VAOPGCPREC 3-2000 (April 10, 2000).

In the case at hand, service connection and an initial 
10 percent evaluation for the veteran's post-traumatic stress 
disorder were made effective April 4, 1994, the date of 
receipt of the veteran's claim.  In Fenderson v. West, 
12 Vet. App. 119 (1999), it was held that evidence to be 
considered in the appeal of an initial assignment of a rating 
disability was not limited to that reflecting the then 
current severity of the disorder.  In Fenderson, the United 
States Court of Appeals for Veterans Claims (Court) also 
discussed the concept of the "staging" of ratings, finding 
that, in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal.

In the present case, the veteran's service-connected post-
traumatic stress disorder has been evaluated as 70 percent 
disabling, effective from the date of receipt of his claim, 
that is, April 4, 1994.  In pertinent part, it is contended 
that present manifestations of the veteran's service-
connected post-traumatic stress disorder are more severe than 
currently evaluated, and productive of a greater degree of 
impairment than is reflected by the 70 percent schedular 
evaluation presently assigned.

In that regard, the Board notes that, at the time of a VA 
psychiatric examination in February 1999, the veteran was 
fully oriented, and exhibited no atypical motor movements.  
His speech, though frequently halting and pressured, was both 
logical and coherent, and his long- and short-term memory, 
fund of general information, and concentration were all 
"good."  At the time of evaluation, the veteran stated that 
he currently worked 1 to 2 days per week in his own 
laboratory.

The Board further notes that, while at the time of the 
aforementioned psychiatric examination in Februry 1999, the 
examiner was of the opinion that the veteran was 
"significantly disabled" as a result of his post-traumatic 
stress disorder, on subsequent VA psychiatric examination in 
October of that same year, the majority of the veteran's 
problems and symptomatology were felt to be due not to his 
post-traumatic stress disorder, but to a severe obsessive-
compulsive personality disorder.  In point of fact, during 
the course of recent outpatient treatment, the veteran has 
been described as exhibiting only "partial post-traumatic 
stress disorder," with "almost no symptoms thereof."

As noted above, based on recent psychiatric evidence, the 
veteran's prior evaluations for service-connected post-
traumatic stress disorder have been increased to 70 percent.  
Pursuant to those laws and regulations in effect prior to 
November 7, 1996, a 70 percent evaluation for service-
connected post-traumatic stress disorder is warranted where 
there is severe impairment in the ability to establish and 
maintain effective or favorable relationships with people, 
and when psychoneurotic symptoms are of such severity and 
persistence that there is a severe impairment in the ability 
to obtain or retain employment.  A 100 percent evaluation, 
under those same laws and regulations, requires that the 
attitudes of all contacts except the most intimate be so 
adversely affected as to result in virtual isolation in the 
community and there be totally incapacitating psychoneurotic 
symptoms bordering on gross repudiation of reality with 
disturbed thought or behavioral processes (such as fantasy, 
confusion, panic, and explosions of aggressive energy) 
associated with almost all daily activities resulting in a 
profound retreat from mature behavior.  Moreover, the veteran 
must be demonstrably unable to obtain or retain employment.  
38 C.F.R. Part 4, Code 9411 (effective from February 3, 1988 
to November 6, 1996).

Under the current schedular criteria in effect for the 
evaluation of service-connected post-traumatic stress 
disorder, a 70 percent evaluation is warranted where there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as:  suicidal 
ideation, obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); or an inability to establish 
and maintain effective relationships.  38 C.F.R. Part 4, 
Code 9411 (effective November 7, 1996).

Based on the aforementioned, it is clear that the veteran 
experiences some degree of social and occupational 
(industrial) impairment as a result of his service-connected 
post-traumatic stress disorder.  However, it is similarly 
clear that the veteran's service-connected psychiatric 
disability is not more than 70 percent disabling.  More 
specifically, on recent VA psychiatric examination in October 
1999, the veteran's speech was of a normal rate and rhythm, 
and his behavior was appropriate to the situation.  In point 
of fact, the veteran has recently been described as 
exhibiting "almost no symptoms" of post-traumatic stress 
disorder.  Based on such findings, it is clear that an 
evaluation in excess of 70 percent for the veteran's post-
traumatic stress disorder is not warranted either under those 
criteria in effect prior to November 7, 1996, or those which 
became effective on that date.

In addition to the aforementioned, the veteran in this case 
seeks entitlement to a total disability rating based upon 
individual unemployability.  In essence, it is argued that 
the veteran's various service-connected disabilities, and, in 
particular, his post-traumatic stress disorder, when taken in 
conjunction with his education and occupational experience, 
are sufficient to preclude his participation in all forms of 
substantially gainful employment.  In that regard, total 
disability ratings for compensation may be assigned where the 
schedular rating is less than total, when it is found that 
service-connected disabilities are sufficient to produce 
unemployability without regard to advancing age.  38 C.F.R. 
§§ 3.340, 3.341, 4.16 (1999).

In the present case, during the course of a VA Application 
for Increased Compensation Based on Unemployability, the 
veteran indicated that he had completed four years of high 
school.  Reportedly, the veteran had occupational experience 
as a self-employed dental technician, as a waxer/finisher, 
and as a welder, paint and body man, and fabrication 
mechanic.  The veteran's current service-connected 
disabilities consist of post-traumatic stress disorder, 
assigned a 70 percent evaluation; and the residuals of 
fracture of the left humerus, assigned a noncompensable 
evaluation.  The combined disability evaluation for the 
veteran's various service-connected disabilities is 
70 percent.

The Board notes that, based on a review of the record, the 
veteran suffers from a rather significant, and, in point of 
fact, severe obsessive-compulsive personality disorder.  
Indeed, at the time of the aforementioned VA psychiatric 
examination in October 1999, it was noted that a prior Social 
Survey had resulted in a conclusion that, while the veteran 
was "definitely occupational impaired," that situation "did 
not appear to be secondary to symptoms of post-traumatic 
stress disorder."  While at the time of said examination, the 
veteran was judged "totally unemployable," most of the 
difficulties in his employment history were felt to be 
attributable to his severe obsessive-compulsive personality 
disorder.

The Board concedes that, as a result of the veteran's 
service-connected post-traumatic stress disorder, he 
experiences at least some degree of social and industrial 
impairment, resulting in various deficiencies in the areas of 
school, family relations, judgment, thinking, or mood.  
However, the veteran's sole remaining service-connected 
disability has been judged noncompensably disabling.  Based 
upon a review of the entire evidence of record, the Board 
concludes that the veteran's combined service-connected 
disabilities, when taken in conjunction with his education 
and occupational experience, are insufficient to preclude his 
participation in all forms of substantially gainful 
employment.  Accordingly, the veteran's claim for a total 
disability rating based upon individual unemployability must 
be denied.

In reaching this determination, the Board has given due 
consideration to the veteran's argument that he should not, 
in fact, be denied a total disability rating due to the fact 
that he is currently engaged in "marginal" employment.  
However, even were the veteran to be unemployed, that 
unemployment would not be the result of his service-connected 
disabilities.  Rather, as is clear from the above, the 
veteran's "unemployability," to the extent that it currently 
exists, is primarily attributable to his nonservice-connected 
personality disorder.  Under such circumstances, the 
veteran's claim must be denied.


ORDER

An increased evaluation for post-traumatic stress disorder is 
denied.

A total disability rating based upon individual 
unemployability due to service-connected disability is 
denied.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals




 

